OPINION
{¶ 1} Ronald Latham entered pleas of guilty to five counts of a fourteen count indictment. Four of the offenses to which Latham pleaded guilty were fifth degree felonies and *Page 2 
the other offense was a third degree felony. On August 24, 2006, the trial court sentenced Latham to three years community control on each count and further ordered that if community control was violated Latham would face twelve months incarceration on each of the fifth degree felonies and five years incarceration on the third degree felony, all sentences to be served concurrently.
 {¶ 2} On April 5, 2007, a notice of supervision violation was filed alleging that Latham was in violation of his community control. A copy of the notice was served upon Latham.
 {¶ 3} On April 16, 2007, Latham, represented by counsel, appeared before the court and admitted the first and third violations contained in the above-described notice. On April 24, 2007, the trial court revoked Latham's community control and imposed the sentence previously announced at the time Latham was placed on community control: five years. Violation number two was not pursued.
 {¶ 4} The court's action taken April 24, 2007, was journalized May 10, 2007.
 {¶ 5} Latham appealed and counsel was appointed to prosecute the appeal. On February 20, 2008, appointed appellate counsel filed anAnders brief pursuant to Anders v. California (1967), 386 U.S. 738, wherein counsel represented that after review of the record and consideration of the applicable law, he could identify no potentially meritorious issues to present on appeal. We notified Latham by Magistrate's Order of February 27, 2008, that his appellate counsel had filed an Anders brief and we informed Latham of the significance of anAnders brief. We invited Latham to file pro se assignments of error within sixty days of February 27, 2008. As of the rendering of this opinion, Latham has filed nothing with the Court.
 {¶ 6} Pursuant to our responsibilities under Anders, we have conducted an independent *Page 3 
review of the entire record and we conclude, as did appointed appellate counsel, that there are no potentially meritorious issues for appellate review and that this appeal is entirely frivolous.
 {¶ 7} Accordingly, the judgment appealed from will be affirmed.
FAIN, J. and DONOVAN, J., concur.
Copies mailed to:
Scott D. Schockling
Paul M. Courtney
Ronald R. Latham
  Hon. Roger B. Wilson *Page 1